While there are strong reasons, as expressed in the majority opinion, for holding that the statute of non-claim sets up an absolute bar to the interposition of any claim after the expiration of the six-months' period prescribed therein, nevertheless equity has always assumed jurisdiction to relieve from the baneful effects of positive statutes in cases of undoubted fraud whereby such a statute is *Page 133 
used as a shield for fraud. It is always understood that equity relieves from the consequences of "that wherein the law by reason of its universality is deficient," and also relieves from that harshness produced by any condition whereby one is undoubtedly guilty of fraudulent conduct and another is undoubtedly innocent and under some disability. To my mind there could be no stronger case produced than that shown by the record in this case. When appellant's guardian died, appellant was not only ignorant of the fraud of his guardian — who was also his father — but was a minor. His minority lasted long after the expiration of the period of six months prescribed by the statute of non-claim. As soon as he was twenty-one years of age he moved with great promptness for an accounting from the estate of his deceased guardian, which was about three years after the death of his guardian, and it was only then that it was discovered that his guardian had been unfaithful to his trust and had defrauded appellant of his property. Surely such a state of affairs is ground for the interposition of equity even as against so positive and absolute a statute as our statute of non-claim.
I like the reasoning of the supreme court of New Hampshire inSugar River Bank v. Fairbank, 49 N.H. 131, which decision held that the non-claim statute is subject to the principles of equity, just as any other statute of limitation, and that fraud of an administrator or his decedent in concealing the cause of action until the statute of non-claim has run affords ground for the exercise of the power of a court of equity to apply the principle of equitable estoppel. The court said:
"To permit a debtor thus to take advantage of his own wrong, would be so repugnant to every principle of natural justice, that it may well be presumed that *Page 134 
it was not contemplated by the law-makers in framing this statute. To allow it would be converting the statute into an instrument of fraud and injustice, and it would require strong language to justify such a construction. The terms of the statute, limiting suits against executors and administrators, are no more explicit or absolute than those of the general statutes of limitations; . . . Nor do we perceive any such difference, in the character of the two subjects, as to afford reason to regard the limitation of suits against executors and administrators to be absolute, and not subject to the established principles of equity, which precludes a party from taking advantage of his own wrong. Both are statutes of repose; and if the purpose had been to make the prohibition of suits against executors and administrators absolute, even in cases of fraud, it would be natural to expect a distinct expression of that purpose, . . ."
See, also, Newberry v. Wilkinson, 199 Fed. 673 (C.C.A., 9th Circuit); Baart v. Martin, 99 Minn. 197, 108 N.W. 945, 116 Am. St. 394; Gibbs v. Guild, 9 L.R.Q.B. 59; Kreielsheimer v.Gill, 85 Wash. 175, 147 P. 871; Denny-Renton Clay  Coal Co.v. Sartori, 87 Wash. 545, 151 P. 1088; Marshall-WellsHardware Co. v. Title Guaranty  Surety Co., 89 Wash. 404,154 P. 801.
If the courts are powerless to enforce the ordinary principles of equity in a case of the most egregious concealed fraud, it is high time that the legislature act to provide a way whereby such fraud may not be perpetuated.
I therefore dissent. *Page 135